CHRISTIAN, Judge.
The offense is transporting intoxicating liquor; the punishment, confinement in the penitentiary for three years and six months.
Omitting the formal parts, we quote the indictment as follows: “On or about the 27th day of December A. D. 1933, and anterior to the presentment of this indictment, in the county and state aforesaid Bob Hilterbrand did then and there unlawfully transport liquor capable of producing intoxication.”
The indictment is fundamentally defective for the reasons stated in Bob Offield v. State (Tex. Cr. App.) 75 S.W.(2d) 882, opinion on motion for rehearing, this day delivered.
The judgment is reversed, and the prosecution ordered dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approv - ed by the court.